Citation Nr: 1440657	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  05-00 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death, including Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1310 . 

2.  Entitlement to Dependents Education Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	David J. Lowenstein, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).
 
The Veteran served on  active duty from October 1944 to November 1946.  He died in March 1997.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was subsequently transferred to the Detroit, Michigan, RO.

The appellant appeared at a hearing before the undersigned Veterans Law Judge in June 2006.  A transcript of the hearing is in the Veteran's file.
 
In August 2008, the Board denied the appellant's claims.
  
The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in an April 24, 2009 Order, granted the parties' Joint Motion for remand, vacating the Board's decision and remanding the case for compliance with the terms of the Joint Motion.  

In June 2009 and April 2012, the Board remanded the case in compliance with the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death, to include DIC benefits and DEA.

In April 2012, the Board remanded the claims to obtain the Veteran's service treatment records.  An April 2014 supplemental statement of the case indicates that some of these records were obtained; however, they have not been associated with the claim file.  As the requested development has not been completed, further action to ensure compliance with the remand directives is required.  

Statements from the Veteran's wife, son, friend, and a fellow service member state that the Veteran complained of and was treated for heart problems, to include a mild heart attack, in and since service.  The earliest medical evidence of record shows a history of cardiovascular disease, high blood pressure, chest pressure, and dyspnea.  See, e.g., Private treatment records (Nov. 10, 1995; Dec. 21, 1995; Feb. 13, 1997). 

The lay and medical evidence of record suggest that the Veteran may have had a heart condition that was related to his active military service.  However, the evidence of record is insufficient to decide the claim.  A VA medical opinion is needed as there is a reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

The Veteran's claim for DEA is also remanded, as it is inextricably intertwined with his claim for DIC benefits.

Accordingly, the case is REMANDED for the following actions:

1.  Associate any available service treatment records or morning reports with the Veteran's claim file, including those mentioned in the April 2014 SSOC. 

2.  Then, obtain a medical opinion from an appropriate medical professional.  The examiner must review the entire claim file, to include all electronic files.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the immediate cause of the Veteran's arteriosclerotic cardiovascular disease is related to his active military service.

The examiner is to address (i) statements from the Veteran's family and friends, which indicated that the Veteran complained of and was treated for heart problems, to include a mild heart attack, in and since service; (ii) available service treatment records; and (iii) the Veteran's private treatment records, which show that the Veteran had a history of cardiovascular disease, high blood pressure, chest pressure, and dyspnea as early as 1995.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



